By the Court.

Lumpkin, J.,
delivering the opinion.
[1.] It is not questioned but that the agreement, alleged in the bill to have taken place between Bishop, the tenant and agent of the complainants, and their adversary, was fraudulent. And had any injury resulted to the party, by reason of it, a Court of Equity would feel bound to interfere and grant relief. But the bill neither charges in general terms, that the collusive arrangement was consummated, or that any damage accrued to the complainants on account of it. Nor is there any allegation from which damage could be fairly inferred. — • It is not alleged that Bishop withheld from the jury any proofs in his possession — that he was guilty of neglect in preparing the case, or superintending the trial; or, indeed, any other conduct which could have prejudiced the party. It is not charged that Nix knew that Bishop occupied any fiduciary relation to Hargroves and the other assignees of the bond; or that the contract which he made, did not come to the knowledge of his principals, in time for them to counteract it; and that a verdict went against them, because of their ignorance of the covenous stipulation; or that a recovery could not have been obtained against them, but for this arrangement. The bill is defective in these and many other particulars. So that admitting the trust existed, still, under the circumstances, the par*318ties must abide by their own false confidence in others, without any aid from Courts of Justice.
It has been repeatedly ruled, that neither Courts of Equity nor of Law, sit to correct unconscientious acts, which are followed by no loss or damage. To support an action at Law, there must be a fraud committed by the defendant, and a damage resulting from such fraud to the plaintiff. (Vernon vs. Keys, 12 East. 637, 638.) So fraud and damage must be coupled together, to entitle the injured party to relief, in a Court of Chancery. (Bacon vs. Bronson, 7 Johns. Ch. R. 201. Fellows vs. Lord Guydyr, 1 Simons 63.)
Judgment affirmed.